Citation Nr: 0709664	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  04-31 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for shell 
fragment wound residuals to the posterior right thigh with 
retained foreign bodies.

2.  Entitlement to service connection for a left leg 
disorder, claimed as secondary to the service-connected right 
thigh shell fragment wound. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1966 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which continued the veteran's right 
leg disability rating and denied entitlement to service 
connection for a left leg disorder.


FINDINGS OF FACT

1.  The veteran's shell fragment wound residuals of the right 
leg are manifested by subjective complaints of pain and 
weakness, but objectively intact nerves and reflexes, with a 
10 millimeter by 5 millimeter metallic foreign body in the 
soft tissue and a nontender, nonadherent scar. 

2.  There is no evidence of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles; adherent 
scars; diminished muscle excitability; atrophy; or other 
symptoms on par with the level of severity exemplified in 
these manifestations.  

3.  The competent and credible evidence of record does not 
demonstrate a diagnosis of a disability of the left leg for 
which service connection can be granted.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
shell fragment wound residuals to the posterior right thigh 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.73, 
Diagnostic Code 5313 (2006).

2.  A left leg disorder is not proximately due to, or the 
result of, the veteran's service-connected right leg 
disability.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in July 2002, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claims for an increased evaluation and for secondary 
service connection; information and evidence that VA would 
seek to provide; and information and evidence that the 
veteran was expected to provide.  In November 2004, the 
veteran was instructed to submit any evidence in his 
possession that pertained to his claims.  The veteran 
responded in December 2004 that there were additional VA 
records pertinent to the claim.  The AOJ retrieved these 
records, and subsequently readjudicated the claim based on 
all the evidence in March 2005, without taint from prior 
adjudications.  Thus, although notice was delivered after the 
initial denial of the claims, the veteran was able to 
participate effectively in the processing of his claims and 
the late notice did not affect the essential fairness of the 
decision. 

Because the increased rating and service connection claims 
are denied, any question as to the appropriate effective date 
(for either claim) or disability rating (for the service 
connection claim) is moot, and there can be no failure to 
notify prejudice to the veteran.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim, and medical opinions 
have been sought.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  In view of the number of atypical 
instances, it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified.  38 C.F.R. § 4.21.  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code (DC), the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The veteran seeks a higher evaluation for his service-
connected shell fragment wound residuals to the posterior 
right thigh with retained foreign bodies.  A 10 percent 
rating is assigned under DC 5313, the code for disabilities 
to Group XIII muscles.  That code describes the function of 
the muscle group as follows: extension of hip and flexion of 
knee; outward and inward rotation of flexed knee; acting with 
rectus femoris and sartorius (see XIV, 1, 2) synchronizing 
simultaneous flexion of hip and knee and extension of hip and 
knee by belt-over-pulley action at knee joint.  The muscles 
include the posterior thigh group, and hamstring complex of 
2-joint muscles: (1) biceps femoris; (2) semimembranosus; (3) 
semitendinosus. See 38 C.F.R. 4.73, Diagnostic Code 5313 
(2006).

The veteran's 10 percent disability rating is based on a 
moderate injury to the muscle group.  A moderately severe 
injury warrants a 30 percent, while a severe injury warrants 
a 40 percent rating.  See id. 

Moderately severe and severe are terms of art defined by 
regulation.  Objective findings of a "moderately severe" 
disability of the muscles indicate a track of missile through 
one or more muscle groups and, on palpation, loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared to the sound side.  38 C.F.R. § 4.56(d)(3) 
(2006).

"Severe" muscle disability results in objective findings 
that include ragged, depressed, and adherent scars indicating 
wide damage to muscle groups in missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in wound area; muscles swell and harden abnormally in 
contraction; tests of strength, endurance or coordinated 
movements compared with corresponding muscles of the 
uninjured side indicate severe impairment of function; X-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of scar to a long bone; diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing muscle group; atrophy of 
muscle groups not in the track of the missile; and induration 
or atrophy of an entire muscle group. 38 C.F.R. § 4.56(d)(4) 
(2006).

During the course of the appeal, the veteran underwent two VA 
muscles examinations, in August 2002 and January 2005, to 
determine the severity of his disability.  Additionally, VA 
outpatient clinical records and treatment reports from the 
veteran's private osteopathic doctor are of record.  On 
balance, these reports show that the veteran has a healed 
scar on the posterior lateral aspect of the right knee, 
without palpable fragments.  The scar is not adherent to the 
underlying tissue or bone.  X-rays confirm one 10 millimeter 
by 5 millimeter metallic foreign body in the soft tissue.  

An electromyograph (EMG) in October 2001 showed that the 
veteran's right peroneal motor nerve was slightly slow, but 
was still within normal range.  Subsequent nerve testing, for 
example during the January 2005 VA exam, found the peroneal 
and tibial nerves to be entirely intact.  Deep tendon 
reflexes, which test stimulation of the muscles, have 
consistently been found to be normal.  See private records, 
dated in April 2002, June 2002, July 2003, and September 
2004; see also VA exam reports, dated in August 2002 and 
January 2005.

While the private records document a gait disturbance due to 
the muscle injury, the veteran did not demonstrate such a 
disturbance on exam in January 2005.  In fact, no residual 
disability was found on exam, as the veteran had fully intact 
nerves and reflexes.  The clinical records show subjective 
complaints of weakness and fatigue; however, objective 
testing has not been able to confirm the same.  The veteran 
has been able to reach full range of motion of the right hip 
and knee, without manifesting pain, fatigability, or 
weakness.  Thus, his subjective complaints of weakness and 
fatigue have not been attributed to the muscle injury.  The 
only residual appears to be dysesthesia, or abnormal feelings 
akin to burning or tingling, which is documented in the 
private records.

In sum, the medical evidence does not demonstrate that the 
veteran's shell fragment wound has resulted in the loss of 
deep fascia, muscle substance, or normal firm resistance of 
the affected muscles.  Nor do the records show that the 
veteran's scar is adherent.  Most importantly, his hip and 
knee function remain unimpaired, and his nerves and reflexes 
are in tact.  The currently assigned 10 percent rating for 
moderate disability adequately compensates for the residual 
of dysesthesia.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt provision does not apply.  An 
evaluation in excess of 10 percent is not warranted.

Secondary Service Connection

The veteran contends that he has a left leg disorder 
secondary to his service-connected right leg disability.  
Specifically, he contends that his gait has been altered due 
to the shell fragment wound residuals, causing undue pressure 
and strain on his left leg.

Secondary service connection may be granted for disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the United States Court of 
Appeals for Veterans Claims (Court) has held that there must 
be evidence sufficient to show that a current disability 
exists and that the current disability was either caused by 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The primary 
question in this case, therefore, is whether a current left 
leg disability exists.  

The veteran's treatment records show that he consistently 
reports pain in the left leg.  VA  records are silent for a 
diagnosis referable to the left leg.  The private treatment 
records show a diagnosis rendered on only one occasion.  In a 
September 2004 nexus statement, "stress fractures" of the 
left leg were noted as being due to the veteran's altered 
gait.  Subsequent X-rays, however, are negative for such 
fracture or dislocation.  See VA x-ray report, dated in 
December 2004.  The preponderance of the evidence is against 
diagnosis of fractures, or any other disability of the left 
leg.  

It appears that the veteran continues to have complaints of 
pain associated with the left leg; however, no underlying 
pathological reason has been found for that pain.  Because 
pain is a symptom, rather than a disorder, it is not a 
compensable disability under the law.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1361 (Fed.Cir. 2001).  The Court has 
specifically disallowed service connection where the evidence 
fails to demonstrate a present disability:  "[c]ongress 
specifically limits entitlement for service connected disease 
or injury to cases where such incidents have resulted in a 
disability. . . .  In the absence of proof of a present 
disability there can be no valid claim [for service 
connection]."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Secondary service connection is, therefore, not 
warranted in this case.

The Board notes that the veteran has submitted medical 
opinions from his treating physician that essentially propose 
that his service-connected right leg disability has altered 
his gait, causing disproportional weight bearing, resulting 
in pain in the left leg.  Such evidence, however, does not 
establish a diagnosis for the left leg.  It merely states 
that he has pain.  As explained above, pain alone is not a 
compensable disability.  Therefore, without a diagnosable 
disability referable to the left leg, service connection 
cannot be established. 

The preponderance of the evidence is found to be against the 
veteran's claim; therefore, the benefit of the doubt 
provision does not apply.   


ORDER

Entitlement to a rating in excess of 10 percent for shell 
fragment wound residuals to the posterior right thigh with 
retained foreign bodies is denied.

Entitlement to service connection for a left leg disorder is 
denied.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


